Citation Nr: 0819790	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-29 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for squamous cell 
carcinoma of the right tonsil.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1969 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A motion to advance this case on the Board's docket, was 
granted for good cause in May 2008.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he developed all of the disabilities 
indicated above as a result of exposure to motor oil, other 
petroleum products, and/or asbestos products during his two 
years of active service from 1969 to 1970.

The veteran's December 2006 Notice of Disagreement (NOD), 
indicated disagreement with the denial of service connection 
for all the disabilities indicated in the Issues section 
above.  However, the RO only issued a Statement of the Case 
(SOC) on the issue of entitlement to service connection for 
Asbestosis.  An SOC on the issues of entitlement to service 
connection for:  squamous cell carcinoma of the right tonsil; 
hypertension, skin cancer, and COPD must be issued.  Under 
the circumstances, the Board has no discretion and is obliged 
to remand this issue to the RO for the issuance of an SOC.  
See Holland v. Gober, 10 Vet. App. 433, 436 (1997); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
notice of disagreement is filed with claim and no statement 
of the case has been issued, Board should remand, not refer, 
that issue to the RO to issue statement of the case). 

A VA Form 23-22 is of record and appoints the Alabama State 
Department of Veterans Affairs as the veteran's 
representative.  However, this appointment was made in 1973.  
The veteran has since moved to Florida.  In May 2008, the 
veteran submitted to the Board a written statement which 
indicates that he intends to appoint an individual as his 
representative.  The veteran's representation needs to be 
clarified, and he needs to be provided the proper forms and 
information to appoint an individual.

On the veteran's September 2007 Substantive Appeal, VA Form 
9, the veteran indicated he wanted a hearing before the Board 
at the RO, a Travel Board hearing, but on an attachment he 
indicated that he did not want a hearing due to health 
considerations.  On remand, the RO should clarify with the 
veteran whether or not he would like to appear at a Board 
hearing.  

The veteran receives regular medical treatment at VA medical 
facilities.  However, in his correspondence he has failed to 
identify the period of time he has been treated by VA.  
Specifically, with his claim for service connection the 
veteran submitted copies of recent VA medical records dated 
in 2006.  However, when VA obtained copies of the veteran's 
records from the Social Security Administration (SSA), there 
were VA records dating back to at least 2003.  The veteran's 
complete VA medical treatment records must be obtained an 
made part of the record.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

No Compensation and Pension examination of the veteran has 
been conducted with respect to his claim for service 
connection for asbestosis.  This should be done.  The Court 
has also held that, when the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).   



Finally, the veteran submitted copies of select pages from 
what appears to be private litigation documents in which he 
indicated that he was exposed to asbestos in service.  He 
should be told to submit a complete copy of all pleadings and 
medical evidence related to his private asbestos exposure 
litigation.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran an SOC with 
respect to his claims seeking service 
connection for:  squamous cell 
carcinoma of the right tonsil; 
hypertension, skin cancer, and COPD, to 
include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.  
Allow the appellant the requisite 
period of time for a response.

2.  Ask the veteran to clarify when he 
started going to VA for treatment and 
then request complete copies of the 
veteran's medical treatment records 
from the VAMC Tampa, Florida; VA 
Outpatient Clinic Orlando, Florida; and 
VA Community Based Outpatient Clinic 
Kissimmee, Florida.  All records 
obtained should be made part of the 
record.

3.  Contact the veteran and request 
that he clarify who he wants as his 
representative.  Provide the veteran 
with the necessary forms to appoint 
both a Veterans Service Organization as 
his representative, and an Individual 
as his representative.  

4.  Contact the veteran to clarify 
whether he would like to appear at a 
hearing before the Board.  If so, 
schedule the hearing, with 
consideration that the claim has been 
Advanced on the Docket for good cause.

5.  The veteran should be asked to 
submit a complete copy of all pleadings 
and medical evidence related to his 
private asbestos exposure litigation. 

6.  The veteran should be accorded the 
appropriate examination for respiratory 
disorders including asbestos related 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of respiratory disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  
Specifically, pulmonary function tests and 
a CT scan of the chest should be 
conducted.  The examining physician is 
requested to indicate:

*	What is the current diagnosis of the 
veteran's respiratory disorders?  

*	Is it as least as likely as not that 
the veteran's current respiratory 
disorders are related to, or caused 
by, possible exposure to asbestos 
and/or petroleum products during 
service from 1969 to 1971?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

7.  Following the above, readjudicate 
the issue(s) perfected on appeal.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative, should he appoint 
one, should be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

